United States Court of Appeals
                                                                                          Fifth Circuit
                                                                                        F I L E D
                       IN THE UNITED STATES COURT OF APPEALS
                                                                                       December 23, 2005
                                FOR THE FIFTH CIRCUIT
                                                                                    Charles R. Fulbruge III
                                                                                            Clerk
                                           No. 04-60605
                                         Summary Calendar


MADHUMITA BARUA,

               Petitioner,

v.

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

               Respondent.

                               Petition for Review of an Order of the
                                   Board of Immigration Appeals
                                       BIA No. A96 104 155

Before JOLLY, DAVIS, and OWEN, Circuit Judges.

PER CURIAM:*

       Madhumita Barua (the Petitioner) is a native and citizen of Bangladesh. She seeks review of

a Board of Immigration Appeals’ (BIA) order denying her applications for asylum, withholding of

removal, and relief under the United Nations Convention Against Torture and Other Cruel, Inhuman

or Degrading Treatment or Punishment (CAT).

       Because the BIA summarily affirmed and adopted the immigration judge’s (IJ) opinion, we

review the IJ’s factual findings and legal conclusions.2 The IJ’s legal conclusions are reviewed de


       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
       2
        Eduard v. Ashcroft, 379 F.3d 182, 186 (5th Cir. 2004).
novo.3 The IJ’s factual findings will be upheld if supported by substantial evidence.4 Substantial

evidence is lacking only if the evidence is “‘so compelling that no reasonable factfinder could fail to

find’ the petitioner statutorily eligible for relief.”5

        In this case, we cannot conclude that substantial evidence is lacking. To establish eligibility

for asylum, an alien must demonstrate that she suffered past persecution or has a well-founded fear

of future persecution on account of race, religion, nationality, membership in a particular social

group, or political opinion.6 The persecution must be inflicted under government sanction,7 including

persecution by groups the government is unable or unwilling to control.8 The record in this case does

not compel a finding that the past harm suffered by t he Petitioner was inflicted under government

sanction. With regard to future persecution, the record does not compel t he conclusion that

Petitioner could not avoid persecution by relocating to another part of Bangladesh or that it would

be unreasonable to expect her to do so.9




        3
         Mikhael v. INS, 115 F.3d 299, 305 (5th Cir. 1997).
        4
         Id. at 304; Chun v. INS, 40 F.3d 76, 78 (5th Cir. 1994).
        5
        Roy v. Ashcroft, 389 F.3d 132, 138 (5th Cir. 2004) (quoting INS v. Elias-Zacarias, 502 U.S.
478, 484 (1992)).
        6
         Zhao v. Gonzales, 404 F.3d 295, 306 (5th Cir. 2005).
        7
         Eduard v. Ashcroft, 379 F.3d 182, 187 (5th Cir. 2004).
        8
         Adebisi v. INS, 952 F.2d 910, 914 (5th Cir. 1992).
        9
         See Eduard, 379 F.3d at 194.

                                                     -2-
       The level of proof required for withholding of deportation is more stringent than for asylum.10

Because the Petitioner has failed to meet the standard for asylum, she has also failed to meet the

standard for withholding of removal.11 In addition, the Petitioner has not established that “‘more

likely than not . . . she would be tortured if removed’” to Bangladesh, as required for relief under the

CAT.12 For these reasons, the petition for review is DENIED.




       10
            Mikhael v. INS, 115 F.3d 299, 306 (5th Cir. 1997).
       11
            See Jukic v. INS, 40 F.3d 747, 750 (5th Cir. 1994).
       12
        See Bah v. Ashcroft, 341 F.3d 348, 351-52 (5th Cir. 2003) (quoting 8 C.F.R.
§ 208.16(c)(2)).

                                                  -3-